Citation Nr: 0808381	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  04-35 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from April 1969 
to January 1973.

When the veteran's claim was last before the Board of 
Veterans' Appeals (Board) in April 2007, it was determined 
that the requisite new and material evidence had been 
received to reopen a previously denied claim of entitlement 
to service connection for post-traumatic stress disorder.  
The reopened claim was then remanded to the Department of 
Veterans Affairs (VA), Atlanta, Georgia, Regional Office (RO) 
for additional development and de novo review.  Following the 
completion of the requested development, a supplemental 
statement of the case was issued in September 2007, and the 
case was returned to the Board.  


FINDING OF FACT

Post-traumatic stress disorder has not been shown by 
competent evidence to be related to service. 


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The current claim is on appeal from a May 2003 decision of 
the RO which was confirmed in the April 2007 Board decision.  
In those decisions, it was found that new and material 
evidence had been presented to reopen a previously denied 
claim of entitlement to service connection for post-traumatic 
stress disorder.  The case was remanded for de novo review of 
the underlying claim of entitlement to service connection for 
post-traumatic stress disorder.  Prior to the May 2003 
decision, the RO had provided the appellant notice regarding 
the threshold claim to reopen by letters dated in May 2002.  
The RO provided further notice in March 2006.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claim.  Although the elements 
of a successful claim of service connection has been 
implicitly provided in the "new and material" notice 
letters, the veteran has not been given explicit notice 
addressing the underlying claim of entitlement to service 
connection for post-traumatic stress disorder.  Thus, the 
duty to notify may not have been satisfied with respect to 
VA's duty to notify him of the information and evidence 
necessary to substantiate the claim.  See Quartuccio, 16 Vet. 
App. at 183; Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).  

In that regard it is instructive to note that any error by VA 
in providing the notice required by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial, and once an 
error is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).   

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or 
(3) that a benefit could not have been awarded as a matter of 
law.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, slip op. at 9.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

In this case, the Board finds that any content-related notice 
errors did not affect the essential fairness of the 
adjudication as VA has obtained all relevant evidence and the 
veteran was given a VA examination to determine the existence 
and etiology of his post-traumatic stress disorder.  The 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond.  Further, the veteran and his 
representative have demonstrated an understanding as to what 
is necessary for a successful claim as shown in their several 
written statements and oral arguments presented at the 
December 2006 Board hearing.  Significantly, the veteran 
indicated in June 2007 and October 2007 that he had no more 
evidence to submit.  Thus, the opportunity to develop the 
case that was provided during the appeal period rendered any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial.  Vazquez-Flores, slip op. at 12.   

VA has obtained service medical records, obtained VA and 
private post-service medical records, assisted the veteran in 
obtaining evidence, and afforded the veteran a pertinent 
examination in May 2007.  As noted, the veteran has indicated 
on two separate occasions that there was no additional 
information or evidence to submit.  Although the veteran 
subsequently indicated in November 2007 that additional 
evidence would be forthcoming, no such evidence was received 
within 90 days following the certification of the veteran's 
appeal to the Board, nor has there been received an 
explanation of good cause regarding the veteran's failure to 
submit such evidence in a timely manner.  38 C.F.R. § 20.1304 
(2007).  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
veteran's claims file, and the veteran has not contended 
otherwise.  VA has substantially complied with the notice and 
assistance requirements and the veteran is not prejudiced by 
a decision at this time.

Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  

The veteran does not claim that he had post-traumatic stress 
disorder during service, nor is there evidence supporting 
such an allegation.  Rather, it is the veteran's contention 
that he has developed post-traumatic stress disorder based 
upon traumatic experiences while serving on the USS Kitty 
Hawk and the USS Ranger.  Specifically, the veteran's 
principal alleged stressor involves having witnessed either 
one or two incidents of a plane crashing into the ship on 
which he was stationed off the coast of Vietnam.  The 
veteran's second stressor involves having witnessed numerous 
"man overboards" during his time aboard ship.  

VA regulations recognize that symptoms attributable to post-
traumatic stress disorder often do not appear in service.  
Service connection for post-traumatic stress disorder 
requires (1) medical evidence establishing a diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a) (presumed 
to include the adequacy of the post-traumatic stress disorder 
symptomatology and the sufficiency of a claimed in-service 
stressor), (2) credible supporting evidence that the claimed 
in-service stressor occurred, and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Samuels v. West, 11 Vet. 
App. 433, 435 (1998).  If the "claimed stressor is not 
combat related, a veteran's lay testimony regarding in-
service stressors is insufficient to establish the occurrence 
of the stressor and must be corroborated by 'credible 
supporting evidence'." Cohen, 10 Vet. App. at 142.  

In the instant case, although the record contains a diagnosis 
of post-traumatic stress disorder, the overwhelming scope of 
the evidence demonstrates that the veteran does not, in fact, 
have post-traumatic stress disorder that can be attributed to 
an in-service stressor that has been "corroborated by 
credible supporting evidence."  

With respect to the question of whether there is a current 
diagnosis of the claimed disorder, VA outpatient treatment 
records dated in November 2000 and May 2001, show a diagnosis 
of post-traumatic stress disorder, without specifically 
attributing the diagnosis to a particular stressor.  On the 
other hand, a May 2005, "Interim Report" prepared by 
P.R.M., a mental health clinician, showed the diagnosis of 
post-traumatic stress disorder that was specifically 
attributed to the stressor of the plane crash that the 
veteran reportedly observed while aboard a ship during his 
tour of duty in the U.S. Navy.  Further, the veteran was 
afforded a VA psychiatric examination in May 2007 that 
resulted in varied diagnoses that included post-traumatic 
stress disorder.  Clearly, the veteran has a current medical 
diagnosis of post-traumatic stress disorder in satisfaction 
of the first element for service connection for the disorder.  

With respect to the question of whether there is credible 
supporting evidence that the claimed in-service stressor 
occurred, it is preliminarily noted that the veteran does not 
possess the recognized military citations or other supportive 
evidence that he was engaged in combat.  Consequently, his 
lay testimony regarding claimed stressors cannot be accepted 
as conclusive as to their actual occurrence.  

It is noted that the veteran's principal alleged stressor 
involves having witnessed either one or two incidents of a 
plane crashing into the ship on which he was stationed off 
the coast of Vietnam; however, that alleged stressor has not 
been "corroborated by credible supporting evidence."  
Specifically, the veteran had active military service from 
April 1969 to January 1973.  A citation from a navy 
commanding officer indicates that the veteran served aboard 
the USS Ranger from November 19, 1970 to May 18, 1971.  A 
search of a records archive showed no documented crashes of 
planes into either the USS Kitty Hawk or the USS Ranger 
during the entire period when the veteran served on active 
duty.

On the other hand, the veteran's second claimed stressor 
involves having witnessed numerous "man overboards" during 
his time aboard ship.  A search of a records archive 
demonstrated one episode pertinent to the veteran's alleged 
stressor/s of having witnessed a "man overboard."  
Specifically, there is an account of an event listed as an 
accident "aboard" the USS Ranger on March 5, 1971, when the 
veteran was presumably serving on that vessel.

The account states that, "[w]hile on Yankee Station, a member 
of the carrier's flight deck force was blown over the side 
during launching operations. The USS Towers, providing plane-
guard service for the USS Ranger, quickly sped to the scene, 
rescued the sailor, and returned him to his ship."  Providing 
the veteran with the benefit of the doubt in this 
deliberation, the Board believes that the March 5, 1971 "man 
overboard" incident must be regarded as the veteran's one 
verified stressor.  The preponderance of the evidence, 
however, is against the finding that there are any other 
alleged stressors that have been "corroborated by credible 
supporting evidence."  

Consequently, if the veteran is to be successful in his 
claim, the evidence must at least be in equipoise as to the 
question of whether the veteran's corroborated stressor of 
having witnessed a "man overboard" is sufficient to have 
resulted in his current diagnosis of post-traumatic stress 
disorder.  This is a medical question that must be answered 
by qualified medical personnel.  See Cohen, 10 Vet. App. at 
128.

At the time the veteran's claim was before the Board in April 
2007, there was no medical evidence of record that attributed 
the veteran's post-traumatic stress disorder to the singular 
confirmed stressor.  The claim was remanded for the purpose 
of obtaining a medical opinion of whether there is a causal 
nexus between current symptomatology and the verified in-
service stressor.  

In response to the Board's remand, the veteran was afforded a 
VA psychiatric examination in May 2007 that resulted in 
varied diagnoses that included post-traumatic stress 
disorder.  This examination was based upon a review of the 
veteran's claims folder, an extensive historical interview 
with the veteran, and a thorough psychiatric examination.  
Further, the report of the examination included reasons and 
bases for the conclusions reached.  Following examination, 
the VA examiner concluded that the veteran's "current post-
traumatic stress disorder symptoms were less likely as not 
caused by or a result of his alleged in service stressor."  
In explanation, the examiner noted that the veteran's post-
military stressors are homelessness and trouble with the law.  

In essence, although the claims file contains the diagnosis 
of post-traumatic stress disorder, and a specific in-service 
stressor has been corroborated by credible supporting 
evidence, there is no medical evidence of a causal nexus 
between the veteran's post-traumatic stress disorder and the 
corroborated in-service stressor.  It is significant in this 
regard to reemphasize that when the private mental health 
clinician, P.R.M., made the diagnosis of post-traumatic 
stress disorder in May 2005, he attributed it specifically to 
the unverified "plane crash" stressor.  The verified "man 
overboard" stressor had also been reported by the veteran 
and presumably considered by P.R.M.; yet it was not listed as 
a causal stressor of the veteran's post-traumatic stress 
disorder.  

While the Board is sympathetic to the veteran's assertions 
that he currently has post-traumatic stress disorder that he 
attributes to his experiences in service, he is not qualified 
to render a medical opinion and his statements cannot serve 
as competent medical evidence of a current diagnosis or 
etiology of that disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In the absence of competent medical 
evidence presently demonstrating post-traumatic stress 
disorder that can be attributed to an in-service stressor 
that has been corroborated by credible supporting evidence, 
the preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted.  38 U.S.C.A. § 5107.  

ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


